internal_revenue_service number release date index number --------------------- ---------------------- ---------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-112758-06 date date ty -------------------- ty -------------------- state a ------------- corporation ------------------------------ corporation --------------------------- x ------- y ------- date ------------------ date ------------------------- date ----------------- date ------------------------- date ---------------------- date --------------------------- date -------------------------- date ----------------- date -------------------------- date -------------------------- a -- plr-112758-06 a time -------- b time ------------ stock market ----------------------------------- fund ----------------------------------- account ---------------------------------------- dollar_figurea ------------------ dollar_figureb ------------------ dollar_figurec ------------------ dear -------------- this letter responds to your ruling_request regarding certain of your common_stock taken and sold by state a pursuant to state a unclaimed property law specifically you request a ruling that any gain attributable to state a’s sale of your common_stock in either corporation or corporation pursuant to state a unclaimed property law is eligible for nonrecognition of gain under sec_1033 you request a ruling that the nonrecognition provisions of sec_1033 will apply provided that you timely reinvest the proceeds from state a’s sale of your stock in shares of publicly traded common_stock of united_states companies shares of publicly traded preferred_stock of united_states companies shares of publicly traded preferred_stock of united_states companies convertible into shares of common_stock shares of publicly traded common_stock of non-united states companies and or shares of publicly traded united_states mutual funds facts you were born on date which means that you were years old or older during the events discussed in this ruling prior to date you held in certificate form x shares of corporation on or about date state a took control of your corporation stock pursuant to state a unclaimed property law on date state a sold the corporation stock for dollar_figurea state a took control of the proceeds of such sale prior to date you held y shares of corporation stock that had been spun off from corporation on or about date state a took control of your corporation stock pursuant to state a unclaimed property law on date state a sold the corporation stock for dollar_figureb state a took control of the proceeds of such sale at all relevant times the stock of both corporation and corporation could be bought and sold on stock market plr-112758-06 with the aid of your daughter on or about date you filed a claim with state a seeking the return of your corporation and corporation stock or the proceeds from the sale of such stock on or about date state a paid you the proceeds from the sale of your corporation stock on or about date state a paid you the proceeds from the sale of your corporation stock law and analysis overview sec_61 indicates that except as otherwise provided in the income_tax provisions of the code1 gross_income means all income from whatever source derived gains from dealings in property are included among the specifically listed items included in gross_income sec_61 sec_1033 allows a taxpayer to make an election to limit current recognition of gain with respect to property that as a result of destruction theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money the recognized gain is limited to the excess of the amount_realized upon such conversion over the cost of other_property hereinafter referred to as qualified_replacement_property similar_or_related_in_service_or_use to the converted property or the cost of purchasing stock in the acquisition of control of a corporation owning such other_property purchased by the taxpayer within a specified period sec_1033 generally requires the replacement_property to be purchased during the period beginning with the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property whichever is the earlier and ending years after the close of the first taxable_year in which any part of the gain upon the conversion is realized state a escheat scheme pursuant to state a law if certain jurisdictional requirements are satisfied corporate common_stock escheats to state a if the apparent owner of the stock as determined from the corporate records for more than a years neither claims a dividend on the stock nor corresponds with the corporation or otherwise indicates an interest in the corporation as evidenced by a corporate record in addition for escheat to be required the corporation must not know the location of the owner at the end of the a year period referred to in the preceding sentence unless specifically provided otherwise references to the code refer to the internal_revenue_code_of_1986 and references to sections refer to sections of the internal_revenue_code_of_1986 plr-112758-06 the corporate issuer of the stock to be escheated the issuer must file a report with the state a controller the controller that identifies the stock to be escheated if known to the issuer the report must also contain the name and the last_known_address if there is one of the person or persons that appear from the corporate records to be the owners of the stock state a law requires the issuer to transfer the escheated stock to the controller when the report is filed prior to transferring the escheated stock to the controller the issuer must make reasonable efforts to notify the apparent owner by mail of the impending escheat state a law generally requires the issuer to transfer the stock to the controller by issuing a duplicate certificate in the name of the controller if possible to the controller the duplicate certificate replaces the certificate issued to the apparent owner under certain circumstances the stock transfer may be accomplished by registering the stock in the name of the controller rather than through the issuance of a duplicate stock certificate within a time of receiving the escheated stock state a law requires the controller to publish notice in a newspaper of general circulation determined by the controller to be most likely to give notice to the apparent owner of the escheated stock however the required notice is simply a general notice to all potential owners of unclaimed property the notice does not have to identify the escheated property nor the apparent owner of the property the notice is only required to contain a statement that information concerning the description or amount of escheated property held by the controller may be obtained by persons possessing an interest in such property by contacting the controller only if certain conditions are satisfied does state a law require the controller to attempt to mail a notice to the apparent owner of particular property escheated but state a law does not specify what the mailed notice must contain upon delivery to the controller state a takes custody of the escheated stock and becomes responsible for its safekeeping dividends received by the controller or accrued on the escheated stock from the time of its receipt by the controller until the controller sells the escheated stock are credited upon receipt by the controller to the apparent owner’s account if the escheated stock is traded on an established stock exchange state a law requires the controller to sell the escheated stock at the exchange price state a law requires the controller to deposit dividends on the escheated stock as well as the net_proceeds from the sale of such stock into fund to the credit of account however earnings on the deposited amounts do not accrue to the credit of the apparent owners of the escheated property state a law also requires the controller to transfer account funds in excess of dollar_figurec to the state a general fund consequently state a uses the vast bulk of funds derived from the sale of escheated stock for state a expenditures plr-112758-06 state a provides for a system of escheat and permanent escheat2 escheat within the meaning of the state a statutes consists of a custodial taking of property rather than the transfer of all ownership rights to the state the owner of property escheated to state a may file a claim for such property or the net_proceeds from the sale of such property at any time the controller is required to consider the claim within b time after it is filed in doing this the controller may hold a hearing and receive evidence regarding the claim if the controller denies a claim in whole or in part or fails to make a decision on such claim within b time the claimant may assert the claim in a state a court state a is not required to pay any interest on claims pertaining to escheated property consequently state a obtains the use of funds derived from escheated property without any obligation to compensate the apparent owners of the escheated property for that use seizure whether the taking of stock by state a pursuant to state a unclaimed property law falls within one of the specified actions within sec_1033 namely destruction theft seizure requisition or condemnation or threat or imminence thereof constitutes the first issue to be resolved seizure constitutes the only option that might apply to the facts of this case sec_1033 provides no definition of the term seizure sec_1033’s roots extend back to the revenue act of neither the legislative_history to that act or to subsequent acts amending sec_1033 or its predecessors provide any guidance regarding the meaning of the term seizure black’s law dictionary 8th ed defines seizure in part as t he act or an instance of taking possession of a person or property by legal right or process in 321_us_233 a national bank challenged the constitutionality of a kentucky statute requiring it to pay to the state of kentucky prior to any judicial determination of abandonment the amount in certain inactive bank accounts that had been unclaimed for specified periods kentucky law required the bank to file a report with the state listing bank_deposits presumed to be abandoned as of an earlier date the state sent a copy of the list to the sheriff of the county of the deposit account_holder kentucky law required the sheriff to post a copy of the list of presumptively abandoned accounts at the local courthouse or on a local bulletin board kentucky law authorized the kentucky state commissioner of revenue to bring a judicial proceeding to establish actual abandonment of funds in state custody attributable to presumptively abandoned bank accounts a claim to property surrendered to the state where the procedures to permanently escheat property have occurred the owner of the property only has a limited time to file a claim for the property or the proceeds from its sale failure_to_file a timely claim vests all ownership rights to the property in state a plr-112758-06 could be brought at any time unless there had been a judicial determination of actual abandonment even in that case a person not actually served with notice of the judicial abandonment proceeding and who did not appear and whose claim to the property was not considered during the proceeding could assert a claim to the property during the five year period following the proceeding thus as in the instant case transfer of the property to the state did not extinguish the owner’s rights to the transferred property the bank contended that payment of the deposits to the state of kentucky on the prescribed notice without a prior judicial proceeding deprived the bank and the depositors of property without due process of law the bank was allowed to raise the due process rights of the depositors because in the absence of such process the bank’s turn over of funds to the state would not extinguish the bank’s obligations to its depositors in response to the bank’s contention the court noted that the kentucky statutes themselves of which the depositors were required to take note provided notice to all depositors of banks within the state of the conditions under which the balances of inactive accounts would be deemed to be abandoned and paid over to the state second the court concluded that posting notice on the court house door an ancient and time honored tradition in kentucky regarding the pending transfer of depositors’ funds to the state provided constitutionally adequate notice to the depositors the court stated we cannot say that the positing of a notice on the door of the court house in the circumstances of this case is an inadequate means of giving notice of the summary taking into custody of the designated bank accounts by the state this is the more so because in this case the notice is the immediate prelude to and accompanies the compulsory surrender of the bank balances to the state unless the depositors in the meantime intervene as claimants the statutory procedure so far as it affects depositors is in the nature of a proceeding in rem in the course of which property against which a claim is asserted is seized emphasis supplied or sequestered and held subject_to the appearance and presentation of claims by all those who assert an adverse_interest in it in all such proceedings the seizure emphasis supplied of the property is in itself a form of notice of the claim asserted to those who may claim an interest in the property id pincite thus in a fact pattern very similar to the instance case the supreme court viewed the custodial taking of property by a state for potential permanent escheat as constituting a seizure of the property revrul_79_269 1979_2_cb_297 further refines the meaning of the term seizure for sec_1033 purposes that ruling distinguishes the seizure of property from its requisition or condemnation as follows plr-112758-06 the courts have interpreted the term requisition or condemnation to mean the taking of property by a government authority that has the power to do so against the will of the owner and for_the_use_of the taker citations omitted this interpretation limits the definition of the term to the taking of property for public use a seizure occurs when a government authority enters into physical possession of property without authority of a court order with compensation to be determined later this is different from a requisition or condemnation under which the government pays judicially determined compensation before it takes property or it takes property under court order before the amount of compensation has been determined see 357_us_17 but a seizure is like a requisition or condemnation in that it is limited to the taking of property for public use upon receipt of your corporate stock state a was required to hold the stock and collect any dividends_paid on the stock and credit such dividends to you state a was not required to give you credit for any earnings on the dividends and if certain conditions were met state a could expend the dividends for state a purposes it is not necessary for us to determine whether state a’s ability to derive benefits from the dividends_paid on your stock prior to its sale caused the stock to be held for public use it is only necessary for us to determine whether the public use requirement was satisfied after state a sold your stock upon the sale of your stock state a law required the controller to deposit the proceeds into fund however state a law also requires the controller to transfer account funds in excess of dollar_figurec to the state a general fund it is not possible to determine with certainty whether the funds from the sale of your stock were transferred from fund to the state a general fund and expended for state a purposes however the total amount of presumed abandoned property that has come under the control of state a and the relatively small amount of such property that the controller is required to maintain in fund makes it so likely that the funds from the sale of your stock were expended for state a purposes that we find it acceptable to treat the funds as so expended for purposes of this letter_ruling moreover state a was not required to pay you interest on the proceeds from the sale of your stock nor were you entitled to any earnings state a derived from such proceeds we conclude that once state a converted your stock to cash and expended it for state a purposes there was a seizure of your property within the meaning of sec_1033 involuntary sec_1033 only defers gains resulting from compulsory or involuntary_conversions the conversion into money or other_property must occur from circumstances beyond the taxpayer’s control 41_tc_468 plr-112758-06 aff’d per 342_f2d_996 3d cir thus a taxpayer who in an attempt to obtain insurance proceeds commits arson by voluntarily paying a third party to burn down the taxpayer’s building is not entitled to the benefits of sec_1033 revrul_82_74 1982_1_cb_110 likewise in revrul_69_654 1969_2_cb_162 the service concluded that a property owner who voluntarily consented to the subsequent conversion of part of his property for the purpose of constructing a school as a condition to receiving approval for the development of his remaining property was not entitled to the tax benefits of sec_1033 with regard to the sale of the land on which the school would be constructed therefore if a taxpayer takes voluntary action to cause the conversion of the taxpayer’s property into other_property or money such a conversion does not constitute an involuntary_conversion within the meaning of sec_1033 you have represented that you did not intentionally fail to exercise ownership rights with regard to your stock for the purpose of having such stock transferred to and sold by the controller pursuant to state a unclaimed property law assuming that this representation is true you would not be precluded from the tax benefits of sec_1033 because you took voluntary action to have your stock taken and sold by state a the next question to be resolved is whether something less than voluntary action on your part could result in a failure of sec_1033’s involuntariness requirement specifically the issue to be addressed is whether reckless grossly negligent or merely negligent behavior on your part contributing to the transfer of your stock to state a and its subsequent sale would preclude the application of sec_1033 to the sale we have not found any authority that addresses this question in the context of seizures however the issue has been addressed regarding the destruction of property another type of involuntary_conversion covered by sec_1033 destruction in the sense of sec_1033 is similar in meaning to the term casualty as used within sec_165 see revrul_54_395 1954_2_cb_143 as modified by revrul_59_102 1959_1_cb_200 that a taxpayer’s own negligence contributed to a loss incurred by the taxpayer does not prevent the loss from being classified as a casualty_loss for sec_165 purposes 46_tc_302 acq 1967_2_cb_2 sec_1_165-7 provides that an automobile may be the subject of a casualty_loss when t he damage results from the faulty driving of the taxpayer or other person operating the automobile but is not due to the willful act emphasis supplied or willful negligence emphasis supplied of the taxpayer or of one acting in his behalf see also revrul_54_395 discussing the possible impact of gross negligence on the characterization of a loss you have represented that to the best of your knowledge you did not receive a letter or other notification from either corporation or corporation informing you of the pending transfer of your stock prior to those corporations transferring your stock to state a you have also represented that you did not receive any notice from state a that it had taken custody of your corporation and corporation stock prior to its sale nor did state a notify you that it was going to sell such stock prior to its sale under these plr-112758-06 circumstances an argument still might be made that you were negligent in not taking notice of the state a escheat provisions and in failing to take action to prevent the escheat of your stock however as in the case of destruction of property negligence on your part even if it existed would not preclude the application of sec_1033 to any gain from the sale of your stock by state a replacement_period sec_1033 generally requires a taxpayer to purchase qualifying replacement_property by the close of the period ending years after the close of the first taxable_year in which any part of the gain upon the conversion is realized we believe the earliest possible time at which you might be required to realize gain would be upon state a’s sale of your stock consequently you will satisfy sec_1033’s timely replacement requirements provided you invest the proceeds from such sales in qualified_replacement_property within the period ending years after the close of the taxable_year in which state a sold your stock qualified_replacement_property generally replacement_property does not qualify as similar_or_related_in_service_or_use unless its physical characteristics and end uses are similar to those of the converted property when an investor owns property that is involuntarily converted however the inquiry shifts primarily to the similarity in the relationship of the services or uses which the converted and replacement properties have to the owner-investor see revrul_64_237 1964_2_cb_319 revrul_64_237 discusses several factors to consider in determining whether the replacement_property is similar to the converted property of the owner-investor including the nature of the business risks connected with the properties and the extent and type of management activities the property requires of the owner thus when an investor's property is involuntarily converted the investor is entitled to consider the manner in which the converted property was held in determining whether the proposed replacement_property will be similar_or_related_in_service_or_use the service generally does not distinguish among various types of equity securities for purposes of sec_1033 revrul_66_355 1966_2_cb_302 holds that a taxpayer can replace common_stock that was involuntarily converted with common_stock preferred_stock or mutual_fund shares and treat the replacement_property as similar_or_related_in_service_or_use within the meaning of sec_1033 nor is foreign_property outside the scope of the nonrecognition sections of the code assuming that replacement_property is otherwise of the same nature and character of the involuntarily converted property the fact that it is not in the united_states is not determinative see revrul_68_363 1968_2_cb_336 sec_1031 of the code imposes no qualification as to the place where either the property transferred or the property received is located and no such qualification can be inferred plr-112758-06 you owned stock in corporation and corporation for investment purposes the risks to and activities required of you with respect to stock in corporation and stock in corporation are comparable to the risks of investing in other publicly traded common and preferred_stock and stock in publicly traded mutual funds an investment in debt instruments however would not be similar_or_related_in_service_or_use to converted capital stock for purposes of sec_1033 accordingly we rule as follows pursuant to sec_1033 you will not be required to recognize gain from state a’s sale of your corporation stock provided you reinvest the proceeds from the sale of such stock in qualifying replacement_property by the close of date pursuant to sec_1033 you will not be required to recognize gain from state a’s sale of your corporation stock provided you reinvest the proceeds from the sale of such stock in qualifying replacement_property by the close of date for purposes of rulings and the following types of property qualify as qualified_replacement_property a shares of publicly traded common_stock of united_states companies b shares of publicly traded preferred_stock of united_states companies c shares of publicly traded preferred_stock of united_states companies convertible into shares of common_stock d shares of publicly traded common_stock of non-united states companies and or e shares of publicly traded united_states mutual funds except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to you sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2006_1 2006_1_irb_1 however when the criteria in section dollar_figure of rev_proc plr-112758-06 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it may be relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by you and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination william a jackson chief branch income_tax accounting sincerely
